Citation Nr: 0321626	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel








INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.  Service records show the veteran is in receipt of the 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 


FINDING OF FACT

Bilateral hearing loss is of service origin.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

In this case, the RO has provided the veteran and his 
representative with notice of the information and medical 
evidence necessary to substantiate his claim by letter dated 
in June 2000.  The October 2000 rating decision, Statement of 
the Case (SOC), and Supplemental Statement of the Case (SSOC) 
provided the veteran with sufficient information regarding 
the applicable law and regulations and the evidence necessary 
to substantiate his claim.  See Quartuccio v. Principi, 16 
Vet. App. 182 (2002).  The record reflects that the RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran in support of his claim for 
benefits.  In this regard, the veteran's service medical 
records and personnel reports have been associated with the 
claims file.  The veteran has provided private medical 
records for consideration in this matter as well.  The Board 
notes that no other potential sources of additional relevant 
evidence has been identified by the veteran or the record.  

In November 2002, the Board undertook further development in 
this matter pursuant to 38 C.F.R. § 19.9(a)(2).  
Specifically, VA examination was conducted and medical 
opinion evidence was obtained.  Recently, the United States 
Court of Appeals for the Federal Circuit invalidated the 
regulations that empowered the Board to both issue written 
notification of the VCAA to claimants and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the claimant or his or her 
representative.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While this 
matter has not been remanded to the RO for review, in view of 
the grant of the benefit sought, the Board finds that the 
veteran will not be prejudiced by the Board's review of the 
merits of this claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The service medical records reflect that the veteran's 
hearing acuity was evaluated as normal on entrance 
examination in July 1942.  Service medical records are 
negative for any complaints or diagnosis of impaired hearing.

Service administrative records show that during his period of 
active duty, the veteran's military occupational specialty 
was tank crewman with the 87th Armored Field Artillery 
Battalion.  He engaged in combat with the enemy.

A report of post service serial audiological test results, 
conducted in conjunction with employment physical 
examinations performed between 1966 and 1985, showed 
bilateral hearing loss.    

Private examination reports, dated in March 2000 and December 
2002, indicated that audiological evaluation showed severe 
bilateral high frequency sensorineural hearing loss.  

The veteran underwent VA examination in July 2003.  At that 
time, the veteran reported a history of noise exposure, to 
include exposure to weapons firing.  The veteran also 
reported an incident during which his tank sustained a direct 
hit by a large caliber shell.  He sustained a perforated ear 
drum in each ear in connection with this incident, and has 
experienced progressive hearing impairment since that time.  
On examination, the veteran described difficulty with 
conversational speech.  An audiological examination was 
conducted which showed hearing loss.  Speech discrimination 
was evaluated as 56 percent in the right ear, and 48 percent 
in the left ear.  The diagnostic impression was moderate to 
profound sloping sensorineural hearing loss.  In her 
assessment, the examiner opined that the veteran's hearing 
loss was likely related to the acoustic trauma he was exposed 
to in service.  The audiogram did not accompany the 
examination report.

Analysis

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R.§ 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To summarize, the veteran has indicated he was exposed to 
loud noises while on active duty as a tank crewman.  The 
Board finds this history credible and consistent with his 
military specialty.  Post service medical records confirm the 
presence of hearing loss first evaluated in 1966.  
Additionally, the VA examination in July 2003 confirmed the 
presence of high frequency hearing loss as defined in 
38 C.F.R. § 3.385 and showed speech discrimination of 56 
percent in the right ear, and 48 percent in the left ear.  It 
was the examiner's opinion that the currently demonstrated 
bilateral hearing loss was related to acoustic trauma during 
service.  The Board finds that, with resolution of all 
reasonable doubt in favor of the veteran, the currently 
diagnosed sensorineural hearing loss is shown to be related 
to the veteran's period of active duty.  According, service 
connection for bilateral hearing loss is established.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

